Per Curiam.
The respondent converted the sum of forty dollars received from a client to be applied to the expense of incorporating a membership corporation. He repaid the money subsequent to the hearings before the referee.
The respondent should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Respondent suspended for six months.